PER CURIAM.
We affirm on the basis of Rollinson v. State, 743 So.2d 585 (Fla. 4th DCA 1999). We recognize that we certified the question of whether the Prison Releasee Reof-fender Act (PRRA) violates the separation of powers clause of the Florida Constitution in Simmons v. State, 755 So.2d 682 (Fla. 4th DCA 1999). In addition, -the supreme court has granted review of a decision certifying the question of whether the PRRA violates the Florida Constitution’s separation of powers clause. See Woods v. State, 740 So.2d 20 (Fla. 1st DCA), review granted, 740 So.2d 529 (Fla.1999).
WARNER, C.J., STONE and HAZOURI, JJ., concur.